Citation Nr: 1230111	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from September 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD and for depressive disorder.  The RO failed to address the issue of whether new and material evidence had been submitted to reopen the claim for service connection for PTSD.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As the evidence indicates that the Veteran's depression is a symptom of his PTSD, the Board will now consider the issue of entitlement to service connection for depressive disorder to be included in the issue of entitlement to service connection for PTSD.  As such, the issues have been characterized as indicated on the title page to comport with the evidence of record as well as the Board's decision to reopen.

The issue of entitlement to service connection for an acquired psychiatric disorder. is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 2008 rating decision that denied service connection for PTSD was not appealed and is final.

2.  Evidence received since the January 2008 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board is reopening the claim for service connection for an acquired psychiatric disorder.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection for PTSD was previously denied by rating decisions in January 1999 and January 2008.

In January 1999, the claim was denied because the evidence of record did not establish that PTSD was incurred in, caused by, or aggravated during service.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In January 2008, the claim was denied because the evidence submitted was not new and material.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In February 2009, the Veteran filed a request to reopen the claim for service connection for PTSD.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the January 2008 rating decision includes a February 2009 statement from one of the Veteran's fellow soldiers.  He stated that during his tour with the Veteran, they were both in a very stressful war time environment, and on many occasions they encountered situations where their lives were in jeopardy.  He described one time when they were awakened around 2:00am and were told that a SCUD missile had just been fired at their tents, resulting in them having to take pills (in case the SCUD missile had chemicals), put on MOPP gear and mask, and run to get into their tanks; they later found out that the SCUD missile missed its target (i.e., their camp) and hit a couple of miles away.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim: that the Veteran's PTSD may have been caused by a stressor related to his fear of hostile military activity.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.
ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran's DD Form 214 confirms that he served in Operation Desert Storm in Saudi Arabia from September 1990 to April 1991.

Following his discharge from active duty in July 1991, the Veteran entered Reserve service.  His Reserve treatment records reflect the following findings.  On a February 1992 report of medical history, he was noted to be emotionally stable.  On an August 1992 report of medical history, he complained of the onset of loss of memory after returning from Saudi Arabia.  On an October 1997 report of medical history, he reported having frequent trouble sleeping, depression or excessive worry, and memory loss all since his service in Operation Desert Storm.

At an October 1997 VA PTSD examination, the Veteran reported that while he was stationed in Saudi Arabia, he was working at what he felt was the largest ammunition point in the world, and during his time there he was very stressed and fearful as he knew his location was a prime target for any type of invasion, including a SCUD invasion.  He reported that at one time during his ammunition runs, he saw a SCUD missile fly overhead.  He stated that he thought on a daily basis that he would die in this conflict and would not live through the experience to return home.  The examiner diagnosed the Veteran with chronic moderate PTSD with associated depression and concentration and memory difficulties.  The examiner opined that it is very unlikely that the Veteran's memory problem is of another entity in and of itself, and is likely related to his preoccupation and psychological distress coming from the diagnosis of PTSD.

At a May 2001 VA general medical examination, the Veteran reported memory loss after his return from the Persian Gulf in 1991.  The examiner opined that this memory loss was "questionably" related to the Veteran's Persian Gulf War experience.

At a May 2001 VA mental disorders examination, the Veteran reported that his memory had declined since his involvement in the Persian Gulf, and he attributed that to medications he had been instructed to take while in the Persian Gulf.  He reported feeling depressed from time to time and had poor insight into the basis of his mild depression.  A June 2001 addendum noted that the results of cognitive testing suggested that psychological factors had contributed to the Veteran's reports of memory decline.

At a November 2006 private psychological examination, the Veteran described the stress of his service in Saudi Arabia and his terror when they had SCUD alerts in the middle of the night.  He reported that one night he saw a missile flying over their base.  The private examiner diagnosed the Veteran with chronic severe PTSD and depressive disorder not otherwise specified.  The examiner explained that, in addition to meeting the criteria for PTSD, the Veteran exhibited a number of depressive symptoms as well.

In a February 2009 statement, one of the Veteran's fellow soldiers stated that during his tour with the Veteran, they were both in a very stressful war time environment, and on many occasions they encountered situations where their lives were in jeopardy.  He described one time when they were awakened around 2:00am and were told that a SCUD missile had just been fired at their tents, resulting in them having to take pills (in case the SCUD missile had chemicals), put on MOPP gear and mask, and run to get into their tanks; they later found out that the SCUD missile missed its target (i.e., their camp) and hit a couple of miles away.

There is no opinion of record by a VA psychiatrist or psychologist that addresses a relationship between the Veteran's claimed in-service stressors (which relate to his fear of hostile military activity) and his psychiatric diagnoses.  See 38 C.F.R. § 3.304(f)(3).

The Veteran is to be scheduled for a VA psychiatric examination by a psychiatrist or psychologist to obtain an opinion regarding the relationship between any current acquired psychiatric disorder and any incident of his military service.

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the relevant findings documented in the Veteran's Reserve treatment records, the Veteran's alleged in-service stressor incidents, and the post-service medical evidence.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


